         Case 1:20-cv-00145-CG Document 28 Filed 12/08/20 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO

JOHNNY FRANCISCO LEYBA,

             Plaintiff,

v.                                                           CV No. 20-145 CG

ANDREW SAUL,
Commissioner of the
Social Security Administration,

             Defendant.

                                  FINAL JUDGMENT

      THE COURT, having issued the Memorandum Opinion and Order, (Doc. 27),

enters this Judgment in compliance with Rule 58 of the Federal Rules of Civil

Procedure. Plaintiff’s Motion to Reverse and/or Remand, (Doc. 22), shall be GRANTED.

This case is therefore REMANDED to the Commissioner for further proceedings

consistent with the Court’s Opinion.

      IT IS SO ORDERED.



                                  THE HONORABLE CARMEN E. GARZA
                                  CHIEF UNITED STATES MAGISTRATE JUDGE
